DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on April 23, 2020.  These drawings are accepted by the Office.
Claim Objections
Claim 15 objected to because of the following informalities:  missing the indefinite article “a” in the line 3, the limitation: “determining parameter K” should read “determining a parameter K”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 are directed to method of and computer for radar data processing comprising dividing to-be-compressed data into groups; determining encoding parameters of each group according to at least one radar data in each group; and according to the encoding parameters of each group, encoding each radar data in each group to obtain encoded data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a processor, a general purpose computer or mental step/human mind and do not result in an improvement in the functioning of the computer or to another technology. The computational steps being performed in claims 1-18 and subsequent claim 19 are merely well known mathematical operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Analysis
Patent Ineligible Subject Matter:
Claim 1-19 rejected under 35 U.S.C. 101 because it recites non-eligible subject matter.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court 
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become 
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[Merely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claims 1-19 recite a series of steps, and, therefore, is a process.
Step 2 A, Prong One — Recitation of Judicial Exception.
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claims 1-19 are directed to an abstract idea, and, particularly, “to a method for radar data processing here setting forth, for example, the function of 
As recited in claims 1-19, dividing to-be-compressed radar data into groups;
determining encoding parameters of each group according to at least one radar data in each group; and
according to the encoding parameters of each group, encoding each radar data in each group to obtain encoded radar data.
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 1-19 falls within this grouping.
It is determined that “the encoding each radar data in each group to obtain encoded radar data” element of claim 1, “performing a ZigZag scan on the frequency point coefficients of the original radar data in an order of low-to-high frequency”, and “determining parameter K corresponding to each group when performing a K-th Exp-Golomb encoding” of subsequent claims 2-18 recite mathematical relationships and mathematical calculations. Paragraph [0071]-[0081] of Applicants disclosure provide the description of mathematical calculations that are performed by the generic computer, for example: “a frequency point coefficient in a certain group is F before quantization, and the frequency point coefficient is FQ after quantization. The optimal parameter K corresponding to the frequency point coefficient FQ after quantization is determined according to the following logic equations. Assume that the optimal parameter K corresponding to FQ is denoted as Ke.
If(FQ == 0)
Ke=0;
Else
Ke = log2 (FQ)”;
Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1-19 recite an abstract idea.
Furthermore, the “dividing to-be-compressed data into groups”; “determining encoding parameters of each group according to at least one data”, as drafted, are respective processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.
A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 19 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Therefore claims 1-19 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

Here, apart from the “dividing to-be-compressed data into groups”; “determining encoding parameters of each group according to at least one data”, the only additional element that are recited in claims 1-19 are “radar data”; “decorrelation-transformed radar data”; “frequency point coefficients”; “ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency” and “a radar data processing device, comprising a processor”.
“radar data”- merely type of a common data; “decorrelation-transformed radar data”- merely type of a common data resulting from particular mathematical transformation; “frequency point coefficients” - merely type of a common data resulting from the set of calculations; “ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency” – merely a process of comparing of a common type and of data values; and “a radar data processing device, comprising a processor”- merely a general purpose processor. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception.  Accordingly, these 
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology”. But even if the recited radar data processing method and apparatus, could be used in the field of radar applications claims 1-19 do not recite any limitation that even generally links the use of the “dividing to-be-compressed data into groups;
determining encoding parameters of each group according to at least one data in each group; and
according to the encoding parameters of each group, encoding each data in each group to obtain encoded data” and the judicial exception to the field of radar  applications.
Additionally claim 19 does not pertain to an improvement to the functioning of the “computer system”. See MPEP § 2106.05(a). According to paragraph [0086] of applicant’s disclosure “the radar data processing device 80 includes a processor 81, which is configured to” perform the process of data manipulation “to obtain encoded radar data” without reciting any particular structure or additional features improving the processor performance beyond the common processor functionality as it is recited in the paragraph [0087] “the specific principles and implementations of the radar data processing device provided by this embodiment are similar to the embodiment shown in FIG. 1, details of which are not described again here” the embodiment referred to is describing the algorithm of the data processing not pertaining to any particular device structure performing such an algorithm.

Since the additional elements in claim 19 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept”.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
As set forth above it has been concluded that claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Applicant’s disclosure does not provide evidence that the additional elements recited in claims 1-19 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks 
Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claims 1-19 are “radar data”; “decorrelation-transformed radar data”; “frequency point coefficients”; “ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency” and “a radar data processing device, comprising a processor”, which merely recites insignificant extra-solution activity to the judicial exception. Also, the radar data processing method and device, recited in claims 1-19 merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Id.
Accordingly, claims 1-19 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.



Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-11, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WIPO PCT International Application WO2008/125929A2) hereinafter Lombardini in view of Ishii et al. (U.S. Patent Application Publication 2003/0156054A1) hereinafter Ishii.
In regards of claim 1, Lombardini teaches a radar data processing method (Lombardini Abstract: “The invention relates to a method for processing imaging radar data”), comprising:
dividing to-be-compressed radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”);
determining parameters of each group according to at least one radar data in each group (Lombardini page 10 lines 36-38, page 11 lines 1-4: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group comprised of: 
- normal height, or height measured in a direction orthogonal to a nominal line-of-sight, or even to an actual line-of-sight;
- vertical height
In particular, said displacement velocity of said hybrid joint domain is selected from the group comprised of:
- line-of-sight displacement velocity, in a direction of a nominal or actual line-of-sight;
- vertical displacement velocity;
- displacement velocity in horizontal range.
In particular, said kinematic parameters of said hybrid joint domain are relative to displacements according to directions selected from the group comprised of:
- line-of-sight;
- vertical;
- horizontal.”).
Lombardini does not teach encoding parameters; and
according to the encoding parameters of each group, encoding each radar data in each group to obtain encoded radar data. 
Ishii teaches encoding parameters; and
according to the encoding parameters of each group, encoding each radar data in each group to obtain encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify radar data processing method of Lombardini to include encoding parameters and encoding of Ishii in order to In order to minimize parasitic spatial decorrelation effects (Lombardini page 44 line 35). As in radar data processing method of Lombardini, it is within the capabilities of one of ordinary skill in the art to use encoding parameters and encoding of Ishii with the predicted result minimizing parasitic spatial decorrelation as needed in Lombardini.

In regards of claim 2 Lombardini and Ishii teach the claimed invention as shown above for the claim 1. 
Lombardini does not teach after encoding each radar data in each group according to the encoding parameters of each group to obtain the encoded radar data, the method further includes:
storing the encoded radar data.
Ishii teaches after encoding each radar data in each group according to the encoding parameters of each group to obtain the encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”), the method further includes:
storing the encoded radar data (Ishii paragraph [0065]: “The resultant data is then compressed via one of the compression schemes described above or a combination of various compression schemes, and the compressed data is temporarily stored”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini and Ishii to further include the storing of the encoded radar data of Ishii in order to “virtually reduce phenomena of temporal coherence loss” (Lombardini page 66 lines 13-14). As in radar data processing method taught by the combination of Lombardini and Ishii, it is within the capabilities of one of ordinary skill in 

In regards of claim 3 Lombardini and Ishii teach the claimed invention as shown above for the claim 1. 
Lombardini further teaches before dividing the to-be-compressed radar data into groups, the method further includes:
performing a decorrelation transform on original radar data measured by a radar device to obtain decorrelation-transformed radar data; and
determining the to-be-compressed radar data according to the decorrelation-transformed radar data (Lombardini page 20 lines 27-36: “Advantageously, said step of extracting temporal coherence measurements of the various scatterer components is obtained by extraction of a displacement velocity band and/or a band of temporal frequencies and/or so-called correlation time and/or coherence measurements and/or by extraction of the course of a temporal decorrelation through a Fourier reverse transform from said differential tomographic reconstructed image in the height/displacement velocity joint domain restricted to each of the various actual heights, and/or to said multiple height parameters, or to the heights comprised in their neighborhoods with following average operations for each neighborhood”).

In regards of claim 4 Lombardini and Ishii teach the claimed invention as shown above for the claim 3. 
Lombardini further teaches determining the data according to the decorrelation-transformed radar data according to the decorrelation-transformed radar data (Lombardini page 20 lines 31-32: “extraction of the course of a temporal decorrelation through a Fourier reverse transform”) 
Lombardini does not teach determining the decorrelation-transformed radar data as the to-be-compressed radar data.
Ishii teaches determining the decorrelation-transformed radar data as the to-be-compressed radar data (Ishii paragraph [0045]: “A DSP (Digital Signal Processor) 24 determines a power spectrum of the beat signal by performing an FFT (Fast Fourier Transform) on a sequence of data received from the analog-to-digital converter 23”; paragraph [0051]: “In general, each target has a particular size which is struck by the beam in an interval in which the bearing of the beam is scanned by an amount corresponding to the size of the target, and thus the spectra become similar for beam bearings in that interval. In other words, the spectra of adjacent beam bearings have a high correlation, and thus the difference between the spectra of adjacent beam bearings becomes equal to or nearly equal to zero. The data indicating these differences is compressed via entropy coding such as Huffman coding, for example”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar data processing method taught by the combination of Lombardini and Ishii to include determining the decorrelation-transformed radar data as the to-be-compressed radar data as taught by Ishii in order to extract “multiple parameters of height and/or displacement velocity and/or other kinematic 

In regards of claim 5 Lombardini and Ishii teach the claimed invention as shown above for the claim 3. 
Lombardini further teaches determining the to-be-compressed radar data according to the decorrelation-transformed radar data further includes:
ranking the decorrelation-transformed radar data to obtain ranked radar data (Lombardini page 16 lines 17-20: “extracting the number of multiple scatterers, for example in case of two-dimensional or multidimensional separation of multiple scatterers with a class method based on subspace decomposition, or more in general calculating a so-called data model order”); and determining the ranked radar data as the to-be-compressed radar data (Lombardini page 32 lines 36-38 page 33 lines 1-6: “The preprocessing step 22 or 22b can finally comprise a step of extraction of the number of multiple scatterers, or more in general a step of calculation of a so-called model order of the multi-pass multibaseline data, possibly after calibration, and/or after other preprocessing steps. This phase of computation of the model order can be made by known methods, for example based on the eigenvalues of the calculated correlation matrix, preferably stabilized with diagonal loading, and has the object of determining the data necessary to the successive two-dimensional or multidimensional separation, when this is carried out with method based on models”).

In regards of claim 6 Lombardini and Ishii teach the claimed invention as shown above for the claim 5. 
Lombardini further teaches ranking the decorrelation-transformed radar data to obtain the ranked radar data further includes:
ranking the decorrelation-transformed radar data according to a frequency of the decorrelation-transformed radar data to obtain the ranked radar data (Lombardini page 4 lines 8-16: “a Fourier transform relationship, i.e. a harmonic or spectral decomposition, exists between the radio reflectivity profile in height, so-called tomographical reflectivity profile in IO height, and the complex data in amplitude and phase, measured by the composed interferometer.
The tomographical reflectivity profile in height then consists of a spatial spectral analysis, which allows to separate the radio echo components at the various spatial frequencies or heights. Actually, this is like applying to the data a resonating filter on a spatial frequency, that can be varied as desired”).

In regards of claim 7 Lombardini and Ishii teach the claimed invention as shown above for the claim 6. 
Lombardini does not teach ranking the decorrelation-transformed radar data to obtain the ranked radar data further includes:

Ishii teaches ranking the decorrelation-transformed radar data to obtain the ranked radar data further includes:
ranking the decorrelation-transformed radar data in an order of low-to-high frequency to obtain the ranked radar data (Ishii paragraph [0014]: “The data compression unit may also determine the difference in signal strength between spectral components at adjacent locations on the frequency axis”; paragraph [0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined. In the above-described process of determining the difference, it is necessary to temporarily store only spectrum data at one beam bearing angle at a time”; paragraph [0045]: “A peak, arising from reflection from a target, in the power spectrum is then detected, for both the up-modulating interval (low-to-high) and the down-modulating interval”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini and Ishii to further include ranking the decorrelation-transformed radar data in an order of low-to-high frequency of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing method taught by the combination of Lombardini and Ishii, it is within the capabilities of one of ordinary skill in the art to rank the decorrelation-transformed radar data in an order 

In regards of claim 9 Lombardini and Ishii teach the claimed invention as shown above for the claim 3. 
Lombardini further teaches performing a decorrelation transform on the original radar data measured by the radar device to obtain the decorrelation-transformed radar data further includes:
performing a two-dimensional Fast Fourier Transform on the original radar data measured by the radar device to obtain frequency point coefficients of the original radar
data (Lombardini page 4 lines 8-12: “ a Fourier transform relationship, i.e. a harmonic or spectral decomposition, exists between the radio reflectivity profile in height, so-called tomographical reflectivity profile in height, and the complex data in amplitude and phase, measured by the composed interferometer”; 14 lines 10-19: “said technique chosen for the two-dimensional separation step is obtained by a method for two-dimensional analysis with high resolution and/or ambiguity suppression, selected from the group comprised of, or obtained from a combination of:
- adaptive methods;
- apodization methods;
- model-based methods or parametric methods;
- Fourier or beamforming methods followed by two-dimensional
- deconvolution methods for reducing ambiguities;
- maximum entropy methods”; lines 37-38: “In a possible embodiment, for said two-dimensional separation step of a two-dimensional analysis based on Fourier transform is used”);
Lombardini does not teach determining the to-be-compressed radar data according to the decorrelation-transformed radar data further includes:
determining to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data.
Ishii teaches determining the to-be-compressed radar data according to the decorrelation-transformed radar data further includes:
determining to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data (Ishii paragraph [0045]: “A DSP (Digital Signal Processor) 24 determines a power spectrum of the beat signal by performing an FFT (Fast Fourier Transform) on a sequence of data received from the analog-to-digital converter 23”; paragraph [0066]: “Thereafter, peaks in the power spectrum determined via the FFT process are detected, and the power at each detected peak frequency is determined”; paragraph [0049]: “Although the signal strength (power in the present example and also in the following examples) at each frequency has a value represented by a predetermined number of bits, only spectral components with large magnitudes are represented”; paragraph [0055]: “Using the difference between data which are adjacent to each other in the frequency domain allows a reduction in the maximum value. Thus, if the resultant difference data is compressed via entropy coding such as Huffman coding, a high compression ratio is achieved”).


In regards of claim 10 Lombardini and Ishii teach the claimed invention as shown above for the claim 9. 
Lombardini does not teach determining the to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data further includes:
ranking the frequency point coefficients of the original radar data to obtain ranked frequency point coefficients; and
using the ranked frequency point coefficients as the to-be-compressed frequency point coefficients.
Ishii teaches determining the to-be-compressed frequency point coefficients according to the frequency point coefficients of the original radar data (Ishii paragraph The data compression unit may also determine the difference in signal strength between spectral components at adjacent locations on the frequency axis”) further includes:
ranking the frequency point coefficients of the original radar data to obtain ranked frequency point coefficients (Ishii paragraph [0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined”); and
using the ranked frequency point coefficients as the to-be-compressed frequency point coefficients (Ishii paragraph [0045]: “A DSP (Digital Signal Processor) 24 determines a power spectrum of the beat signal by performing an FFT (Fast Fourier Transform) on a sequence of data received from the analog-to-digital converter 23. A peak, arising from reflection from a target, in the power spectrum is then detected, for both the up-modulating interval and the down-modulating interval”; Paragraph [0051]: “In general, each target has a particular size which is struck by the beam in an interval in which the bearing of the beam is scanned by an amount corresponding to the size of the target, and thus the spectra become similar for beam bearings in that interval. In other words, the spectra of adjacent beam bearings have a high correlation, and thus the difference between the spectra of adjacent beam bearings becomes equal to or nearly equal to zero. The data indicating these differences is compressed”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar data processing method taught 

In regards of claim 11 Lombardini and Ishii teach the claimed invention as shown above for the claim 10. 
Lombardini does not teach ranking the frequency point coefficients of the original radar data to obtain the ranked frequency point coefficients further includes:
ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency to obtain the ranked frequency point coefficients.
Ishii teaches ranking the frequency point coefficients of the original radar data to obtain the ranked frequency point coefficients further includes:
ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency to obtain the ranked frequency point coefficients (Ishii paragraph [0045]: “A peak, arising from reflection from a target, in the power spectrum is then detected, for both the up-modulating interval and the down-modulating interval”).


In regards of claim 13 Lombardini and Ishii teach the claimed invention as shown above for the claim 10. 
Lombardini further teaches dividing the radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”)
Lombardini does not teach dividing the to-be-compressed radar data into groups further includes:
dividing the ranked frequency point coefficients into groups, each group including at least one frequency point coefficient.
Ishii teaches dividing radar data into groups further includes:
dividing the ranked frequency point coefficients into groups, each group including at least one frequency point coefficient (Ishii paragraph [0068]: "peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini and Ishii to further include dividing the ranked frequency point coefficients into groups of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing method taught by the combination of Lombardini and Ishii, it is within the capabilities of one of ordinary skill in the art to dividing the ranked frequency point coefficients into groups with the predicted result of extraction of the multiple parameters of height and/or displacement velocity and/or radio reflectivity of multiple scatterers as needed in Lombardini (Page 49 lines 14-15).

In regards of claim 14 Lombardini and Ishii teach the claimed invention as shown above for the claim 13. 
Lombardini further teaches the number of frequency point coefficients included in each group is the same; or the number of frequency point coefficients included in each group is different (Lombardini page 30 lines 22-27: “In particular, said interpolation can be obtained advantageously by a linear transformation of the data                           
                            
                                
                                    Y
                                
                                
                                    I
                                
                            
                            
                                
                                    
                                        
                                            i
                                        
                                        
                                            L
                                        
                                    
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    I
                                
                            
                            
                                
                                    Y
                                    (
                                    i
                                
                                
                                    L
                                
                            
                            )
                        
                    , where                         
                            
                                
                                    Y
                                    (
                                    i
                                
                                
                                    L
                                
                            
                            )
                        
                     is a column vector of interpolated data, with structure similar to the data vector, relative to baselines and/or acquisition times and/or number of phases and/or number of channels for each pass, so-called interpolated, even different from those available relative to the data”).

In regards of claim 19, Lombardini teaches a radar data processing device, comprising a processor (Lombardini Fig 4 elements 22-26 anticipate a processor; Abstract: “The invention relates to a method for processing imaging radar data”) that is configured to:
divide to-be-compressed radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”);
determine parameters of each group according to at least one radar data in each group (Lombardini page 10 lines 36-38, page 11 lines 1-4: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group comprised of: 
- normal height, or height measured in a direction orthogonal to a nominal line-of-sight, or even to an actual line-of-sight;
- vertical height
In particular, said displacement velocity of said hybrid joint domain is selected from the group comprised of:
- line-of-sight displacement velocity, in a direction of a nominal or actual line-of-sight;
- vertical displacement velocity;
- displacement velocity in horizontal range.
In particular, said kinematic parameters of said hybrid joint domain are relative to displacements according to directions selected from the group comprised of:
- line-of-sight;
- vertical;
- horizontal.”).
Lombardini does not teach encoding parameters; and
according to the encoding parameters of each group, encode each radar data in each group to obtain encoded radar data.
Ishii teaches encoding parameters; and
according to the encoding parameters of each group, encode each radar data in each group to obtain encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).


In regards of claim 20, Lombardini teaches a mobile platform (Lombardini page 23 lines 24-27: “said radar imaging system is transported by one or 25 more means selected from the group comprised of:
- an aircraft or other avionic platform;
- a satellite or other spatial platform;”), comprising:
a fuselage (Lombardini page 23 line 26 “- an aircraft or other avionic platform”-anticipates fuselage);
a propulsion system installed on the fuselage for providing propulsion for motion (Lombardini page 23 line 26 “- an aircraft or other avionic platform”-anticipates propulsion system);
a radar device for detecting target objects around the mobile platform (Lombardini page 23 lines 33-34: “multi-pass multibaseline data are acquired by a radar imaging system”); and
The invention relates to a method for processing imaging radar data”) configured to:
divide to-be-compressed radar data into groups (Lombardini page 10 lines 36-38: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group”- dividing into groups constitutes setting different types of parameters –i.e. “spatial”, “kinematic”, “temporal evolution”), determine parameters of each group according to at least one radar data in each group (Lombardini page 10 lines 36-38, page 11 lines 1-4: “In particular, said height of said hybrid joint domain of parameters, which comprise at least one spatial parameter and a kinematic parameter and/or a parameter defining a temporal evolution, is selected from the group comprised of: 
- normal height, or height measured in a direction orthogonal to a nominal line-of-sight, or even to an actual line-of-sight;
- vertical height
In particular, said displacement velocity of said hybrid joint domain is selected from the group comprised of:
- line-of-sight displacement velocity, in a direction of a nominal or actual line-of-sight;
- vertical displacement velocity;
- displacement velocity in horizontal range.
In particular, said kinematic parameters of said hybrid joint domain are relative to displacements according to directions selected from the group comprised of:
- line-of-sight;
- vertical;
- horizontal.”).
Lombardini does not teach encoding parameters; and according to the encoding parameters of each group, encode each radar data in each group to obtain encoded radar data.
Ishii teaches encoding parameters; and according to the encoding parameters of each group, encode each radar data in each group to obtain encoded radar data (Ishii paragraph [0016]: “The coding is preferably performed after replacing data, whose original signal strength is lower than a first threshold value and whose difference value is lower than a second threshold value, with a specific value such as zero”; paragraph [0068]: “If the scanning of the beam is completed for one frame, peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a mobile platform using radar data processing method of Lombardini to include encoding parameters and encoding of Ishii in order to In order to minimize parasitic spatial decorrelation effects (Lombardini page 44 line 35). As in mobile platform using radar data processing method of Lombardini, it is within the .

Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini in view of Ishii and further in view of Sakamoto (U.S. Patent 6092920) hereinafter Sakamoto.
In regards of claim 8 Lombardini and Ishii teach the claimed invention as shown above for the claim 7. 
Lombardini further teaches ranking the decorrelation-transformed radar data (Lombardini page 4 lines 8-16: “a Fourier transform relationship, i.e. a harmonic or spectral decomposition, exists between the radio reflectivity profile in height, so-called tomographical reflectivity profile in IO height, and the complex data in amplitude and phase, measured by the composed interferometer.
The tomographical reflectivity profile in height then consists of a spatial spectral analysis, which allows to separate the radio echo components at the various spatial frequencies or heights. Actually, this is like applying to the data a resonating filter on a spatial frequency, that can be varied as desired”)
Neither Lombardini nor Ishii teach ranking the decorrelation-transformed radar data in an order of low-to-high frequency further includes:
performing a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency.
Sakamoto teaches ranking the decorrelation-transformed radar data in an order of low-to-high frequency further includes:
performing a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency (Sakamoto column 1 lines 31-35: “In the entropy coding, coding based on zero run length has been well known. Thus, in order to have a longer sequence of zeroes in data to be coded (quantized data), the quantized data is zigzag scanned in order of its frequency in the DCT operations from low to high”).

Since the quantized data zigzag scanned in order of its frequency in the DCT operations from low to high is a key factor in the success of the method of data processing to have a longer sequence of zeroes in data to be coded (quantized data) of Sakamoto. As discussed by Ishii, “if the resultant difference data is compressed via entropy coding, a high compression ratio is achieved.” This practice is well known in the radar art and would follow in “a data compression via entropy coding” of Ishii.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency and to incorporate it into the radar data processing of Lombardini and Ishii since there are a finite number of identified, predictable potential solutions (i.e., “discrete cosine transform- zigzag scanning”; “inverse discrete cosine transform -inverse zigzag scanning”) to the recognized need of data compression and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success to increase compression ratio.

In regards of claim 12 Lombardini and Ishii teach the claimed invention as shown above for the claim 11. 
Lombardini does not teach ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency further includes:
performing a ZigZag scan on the frequency point coefficients of the original radar data in an order of low-to-high frequency.
Ishii teaches ranking the frequency point coefficients of the original radar data in an order of low-to-high frequency (Ishii paragraph [0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini and Ishii to further include ranking the frequency point coefficients in an order of low-to-high frequency of Ishii in order to facilitate “two-dimensional spacial-temporal spectral analysis of the data”. As in data processing method taught by the combination of Lombardini and Ishii, it is within the capabilities of one of ordinary skill in the art to rank the frequency point coefficients in an order of low-to-high frequency with the predicted result of extraction of the multiple parameters of height and/or displacement velocity and/or radio reflectivity of multiple scatterers as needed in Lombardini (Page 49 lines 14-15).
Neither Lombardini nor Ishii teach performing a ZigZag scan on the frequency point coefficients of the original radar data in an order of low-to-high frequency.
Sakamoto teaches performing a ZigZag scan on the frequency point coefficients of the original radar data in an order of low-to-high frequency (Sakamoto column 1 lines 31-35: “In the entropy coding, coding based on zero run length has been well known. Thus, in order to have a longer sequence of zeroes in data to be coded (quantized data), the quantized data is zigzag scanned in order of its frequency in the DCT operations from low to high”). 
Since the quantized data zigzag scanned in order of its frequency in the DCT operations from low to high is a key factor in the success of the method of data processing to have a longer sequence of zeroes in data to be coded (quantized data) of Sakamoto. As discussed by Ishii, “if the resultant difference data is compressed via entropy coding, a high compression ratio is achieved.” This practice is well known in the radar art and would follow in “a data compression via entropy coding” of Ishii.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform a ZigZag scan on the decorrelation-transformed radar data in an order of low-to-high frequency and to incorporate it into the radar data processing of Lombardini and Ishii since there are a finite number of identified, predictable potential solutions (i.e., “discrete cosine transform- zigzag scanning”; “inverse discrete cosine transform -inverse zigzag scanning”) to the recognized need of data compression and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success to increase compression ratio.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini in view of Ishii and further in view of Manabu et al. (Japanese Patent Publication JP2007295157A) hereinafter Manabu.
In regards of claim 15, Lombardini and Ishii teach claimed invention as shown above for the claim 1.
Lombardini does not teach determining the encoding parameters of each group according to at least one radar data in each group further includes:
according to each frequency point coefficient in each group, determining parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each group.
Ishii teaches determining the encoding parameters of each group according to at least one radar data in each group further includes: 
according to each frequency point coefficient in each group, performing encoding on each group (Ishii paragraph[0019]: “the difference in spectrum of the beat signal between adjacent bearing angles is preferably determined, or the difference in spectrum of the beat signal between adjacent locations on the frequency axis is preferably determined”; [0068]: "peaks originating from the same target, appearing at respective beam bearing angles, are grouped together, and representative signal strength for each group is determined”; paragraph [0051]: “the difference between the spectra of adjacent beam bearings becomes equal to or nearly equal to zero. The data indicating these differences is compressed via entropy coding”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the 
Neither Lombardini nor Ishii teaches determining parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each group.
Manabu teaches determining parameter K corresponding to each group when performing a K-th Exp-Golomb encoding on each group (Manabu claim 1: “The coding unit that encodes the original data, the data length determination unit that determines the data length of the data encoded by the encoding unit, and the encoding based on the determination result of the data length determination unit. A data encoding device having a dividing unit that divides data into predetermined bit lengths and an output unit that outputs the divided data to a bus”; Claim 3: “When the data length of the coded data does not exceed the predetermined bit length, all of the coded data is output to the bus at one time, and when K is a natural number, the code is used”; Claim 4: “The coding is exponential Golomb coding, the first sub-data is the leading zero part, the third sub-data is the INFO part, and the second sub-data is the leading zero part and the INFO”)


In regards of claim 16, Lombardini, Ishii and Manabu teach claimed invention as shown above for the claim 15.
Neither Lombardini nor Ishii teach determining the parameter K corresponding to each group when performing the K-th Exp-Golomb encoding on each group according to each frequency point coefficient in each group further includes:
determining, according to each frequency point coefficient in the group, an estimated value of the parameter K corresponding to each frequency point coefficient; and determining the parameter K corresponding to the group according to the estimated values of parameters K corresponding to the respective frequency point coefficients in the group.
Manabu teaches determining, according to each frequency point coefficient in the group, an estimated value of the parameter K corresponding to each frequency point The division determination unit 141 of the output control unit 104 determines the division method of the Exp-Golomb-encoded data (frequency point coefficients) while observing the data length (estimated value of the parameter K corresponding to each frequency point coefficients) of the Exp-Golomb encoded data, and determines the division method of the Exp-Group-encoded data with the intermediate buffer 131 of the memory unit 103. The output signal generation unit 132 is controlled to output Exp-Golomb-encoded data to the 32-bit length data bus 301.
 The division size at this time can be, for example, 32 bits, which is the bit length of the data bus 301.
This makes it possible to divide the Exp-Golomb-encoded data according to the bus width of the data bus and output the bus more efficiently and at high speed.
However, matching this division size to the bit length of the data bus 301 is an example, and the present invention is not limited to this example.
At this time, the division size can be stored, for example, in a register held by the division determination unit 141.
As a result, the stored and stored bit lengths can be read out (determining the parameter K), the encoded data can be divided efficiently and at high speed, and the bus can be output more efficiently and at high speed. At the same time, the contents of the register can be changed. It is also possible to flexibly change the bit length to be divided as needed”).


In regards of claim 17, Lombardini, Ishii and Manabu teach claimed invention as shown above for the claim 16.
Neither Lombardini nor Ishii teach determining the parameter K corresponding to the group according to the estimated values of the parameters K corresponding to the respective frequency point coefficients in the group further includes:
averaging the estimated values of the parameters K corresponding to the respective frequency point coefficients in the group to obtain the parameter K corresponding to the group.
Manabu teaches averaging the estimated values of the parameters K corresponding to the respective frequency point coefficients in the group to obtain the parameter K corresponding to the group (Manabu paragraph [0034]: “In the data encoding device according to claim 3, when the data length of the encoded data does not exceed a predetermined bit length, all the encoded data is output to the bus at one time, and K is 1 When the data length of the encoded data exceeds "2 x K-1" times and does not exceed "2 x K" times the predetermined bit length, the first sub data is set to 1. After dividing the data into one or more times and outputting to the bus, the second sub data and the third sub data are divided into one or more times and output to the bus, and the data length of the encoded data is When the predetermined bit length exceeds "2 x K" times and does not exceed "2 x K + 1" times, the first sub data is divided into one or more times and output to the bus, and the first sub data is output. After outputting the part less than the predetermined bit length of the above and the part exceeding the integral multiple of the predetermined bit length of the second subdata and the third subdata to the bus, the third subdata is output once or more than once. Divide into times and output to the bus”; paragraph [0040]: “The data encoding device according to claim 6 includes a register that stores a predetermined bit length”; paragraph [0041]: “With such a configuration, the bit length to be divided can be stored, the coded data can be divided efficiently and at high speed by using the stored bit length, and the bus can be output more efficiently and at high speed. At the same time, the bit length to be divided can be flexibly changed as needed”; paragraph [0042]: “In the data coding method according to claim 7, the coding procedure for encoding the original data, the data length determination procedure for determining the data length of the data encoded by the coding procedure, and the data length determination procedure. It has a division procedure (averaging the estimated values of the parameters K) for dividing data encoded based on a determination result into a predetermined bit length, and an output procedure for outputting the divided data to a bus”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini, Ishii and Manabu to further include averaging the estimated values of the parameters K taught by Manabu in order to “reduce the data size transmitted via the bus” (Ishii paragraph [0005]). As in the radar data processing method taught by the combination of Lombardini and Ishii, it is within the capabilities of one of ordinary skill in the art to average the estimated values of the parameters K with the predicted result of reducing the data size transmitted via the bus as needed in Ishii.

In regards of claim 18, Lombardini, Ishii and Manabu teach claimed invention as shown above for the claim 15.
Neither Lombardini nor Ishii teach encoding each radar data in each group according to the encoding parameters of each group further includes:
performing the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group.
Manabu teaches encoding each radar data in each group according to the encoding parameters of each group further includes:
performing the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group (Manabu paragraph [0001]: “a data encoding device that encodes input data according to a predetermined method and outputs the encoded data to a bus having a predetermined bit length”; Paragraph [0011]: “When the codeNum is generated by the codeNum generation unit 802, the codeNum is sent to the code generation unit 803.  This code generation unit 803 is the center for executing Exp-Golomb coding”; paragraph [0030]: “the coding unit that encodes the original data, the data length determination unit that determines the data length of the data encoded by the coding unit, and the data length determination unit. It has a dividing unit that divides the data encoded based on the determination result into a predetermined bit length, and an output unit that outputs the divided data to the bus”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar data processing method taught by the combination of Lombardini, Ishii and Manabu to further include performing the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group taught by Manabu in order to “reduce the data size transmitted via the bus” (Ishii paragraph [0005]). As in the radar data processing method taught by the combination of Lombardini and Ishii, it is within the capabilities of one of ordinary skill in the art to perform the K-th Exp-Golomb encoding on each frequency point coefficient in each group according to the parameter K corresponding to each group with the predicted result of reducing the data size transmitted via the bus as needed in Ishii.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
W. D. Wu Di, G. W. Gao Wen, H. M. Hu Mingzeng and J. Z. Ji Zhenzhou, "An Exp-Golomb encoder and decoder architecture for JVT/AVS," ASIC, 2003. Proceedings. 5th International Conference on, Beijing, China, 2003, pp. 910-913 Vol.2, doi: 10.1109/ICASIC.2003.1277358.
G. Gong, T. Helleseth and P. V. Kumar, "Solomon W. Golomb—Mathematician, Engineer, and Pioneer," in IEEE Transactions on Information Theory, vol. 64, no. 4, pp. 2844-2857, April 2018, doi: 10.1109/TIT.2018.2809497.
C. Tian, Y. Tian, H. Ma, C. Wang and J. Wang, "Small target detection for solid-state marine radar," 2016 CIE International Conference on Radar (RADAR), Guangzhou, 2016, pp. 1-4, doi: 10.1109/RADAR.2016.8059302.
Yang (Chinese Patent Publication CN104931977B) teaches an obstacle recognition method for intelligent vehicles;
Ishii et al. (U.S. Patent Application Publication 2008/0088500A1) teaches a radar apparatus;
Sakamoto (U.S. Patent 6092920A) teaches a method for arranging pixels to facilitate compression/extension of image data;
Tamatsu et al. (U.S. Patent 6317073B1) teaches an FM-CW radar system for measuring distance to and relative speed of a target;
Cirillo et al. (U.S. Patent 6714154B2) teaches a measurement and signature intelligence analysis and reduction technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648